1. The judge did not err in refusing to give the model identification instruction from United States v. Telfaire, 469 F.2d 552, 558-559 (D.C. Cir. 1972), set out in the appendix to Commonwealth v. Rodriguez, 378 Mass. 296, 310-311 (1979). Identification was not the crucial issue in this case, for the defendant by his own testimony confirmed the observations of several witnesses that he was the person who fought with the victim across the street from the bar in which they had had an earlier scuffle. The crucial issue was whether the defendant, despite his denials, had used a knife and stabbed the victim during the second encounter, as testified to directly by the witness Devlin and indirectly by the witness Alves. 2. The defendant’s motion for a required finding of not guilty was based on the inferences least favorable to the Commonwealth and was correctly denied.

Judgment affirmed.